Title: To Thomas Jefferson from “A Kentucky-Citizen,” [before 26] June 1801
From: “A Kentucky-Citizen”
To: Jefferson, Thomas


               Kentucky, [before 26] June 1801. TJ must know of the enthusiasm with which the western country greeted his election. Citizens of Kentucky acted “as if their salvation depended on it” and held a “great civic-feast” in Lexington to mark the inauguration—”the largest, perhaps ever known upon the continent.” Printers are publishing the inaugural address on satin, “& the whole of the large siz’d window Glass to be found in the State” has been used in framing it “for parlours.” Teachers are requiring their students “to commit it to memory—and your political-creed is considered as a master-piece.” As TJ knows, however, there will be less enthusiasm at the end of his presidency. Due to critics such as disappointed officeseekers, who are “the most busy & impertinent men in Society,” it will require industry “to leave as permanent a name” as Washington did. “But still you may—as there is a wide field open for your improved mind to speculate upon.” The writer suggests some significant “national objects” to consider. The first is to acquire all of East and West Florida, as far west as the Mississippi River. The second object is the opening of permanent roads from the eastern states to the west, to bind the union and break down the idea of the Appalachian Mountains as a natural boundary between two regions. The third “great object” is the reduction or disbanding of the army. The writer advises the removal of the brigadier general heading the army in favor of a lieutenant colonel. He is surprised that the general [James Wilkinson] was ever given command of the army, “as he was unquestionably in the Junto with the Lee’s of Virginia to supercede Genl. Washington,” and if there was, as is “well known in Kentucky,” a plot to separate the western country from the union, Wilkinson “planted the seed.” In support of this view, the writer refers TJ to Senator Humphrey Marshall and James M. Marshall, judge of the District of Columbia. The fourth suggested object is the purchase of the Indians’ lands along the Ohio River, the Illinois River, and the eastern bank of the Mississippi to Natchez, and opening those lands to settlement, for otherwise at least 3,000 U.S. “subjects” will be drawn away each year by free land in Spanish territories. The fifth object is to build a shipyard on the Ohio River where revenue cutters can be built and then sent downriver with provisions for sale in the West Indies—also a duck cloth factory in Kentucky, a cotton factory on the Tennessee River, and the laying out of large farms, with rent payable in cotton, in what is now the Cherokees’ territory. To embark on these plans, TJ should “make a tour” this year from Pittsburgh through Kentucky and Tennessee, returning to the east through Georgia and South Carolina, “& the ensuing season to make an eastern tour on the same plan.” The writer then expands on each of the objects. As for the first object, “every thing that Jamaica produces” can be grown in the Floridas, where sugar and coffee, which are now “real necessaries of life,” can become staple crops. Exporting those products would also help implement “Barlows plan of a Neutrality.” As for the second object, there should be a turnpike from Georgetown to the Monongahela River—”the shortest & least expensive” route to the “great Western Empire”—and also roads from the mouth of the Little Kanawha River to Fredericksburg or Dumfries, Virginia, and from Point Pleasant on the Ohio River to Lynchburg. “There ought also to be a permanent road from Danville or the Crab Orchard in the vicinity of the rich lands of Kentucky to South-West-point on Tennessee River—thence through the Cherokee nation to Petersburg or Augusta on Savannah River. This road is much wanted,” since it will save 100 or 150 miles over present routes. It will allow the people of Kentucky and Tennessee to drive their hogs and stall-fed beef to Augusta or even Charleston, since the distance is thought to be no greater than 300 miles. Commissioners from Georgia, Tennessee, and Kentucky have been appointed to survey such a road, “but late information says the Indians refuse to let them pass through.” This road would also improve the homeward route of Kentucky boatmen, who at present travel some 1,200 miles by land to return home: it is rumored that “not half the hands ever return, in consequence of the fatigue & danger of the journey.” With the new road, boatmen could take passage on packet boats from New Orleans to Savannah, then use the road to return home to Kentucky. “Whenever the day arrives that a good Waggon road is made, the Indian claims in the Tennessee State extinguished, & the whole of the Cherokee Country purchased & settled,” the writer declares, “the Town of Augusta will be by far the largest place for merchandise and the greatest deposit of produce of any place on the continent.” The Savannah River has excellent boat navigation and will draw the trade of a vast inland region. East Indian and European goods will soon be available at Charleston and Savannah as cheaply as at Philadelphia and Baltimore. Then “the whole trade of all this country” will focus at Augusta, where merchandise will be exchanged for hemp, butter, cheese, and flax from Kentucky and cotton—“now the staple for Mero District”—from Tennessee. The road is of such “importance to the Western Country, I trust that you will order a treaty to be held with the Indians, for leave to open a road through their country, and to purchase or rent from them 25 or 30 miles of soil on this road to plant settlers on, and give the whole business your hearty support.” Regarding the third object, reducing the army, the public is uneasy because the government runs a debt and borrows at eight percent interest. If it is necessary to maintain troops, recruit 800 men in the frontier regions, raise their pay to six or eight dollars a month during actual service, and, except when there is a need to keep them on continuous duty, employ them for only three months per year plus three muster days each quarter. Regarding the fourth object, encouraging settlement on the Ohio River and the Illinois River would create two zones of Indian occupancy, one north of the Ohio River and the other in the south. Each of those areas would be “circumscribed” by our settlements. The Indians would then be forced to “sell out, & emigrate over the Mississippi, & you would acquire lands for Settlers to last a century.” As for the fifth object, the cost of iron will come down and the cheapness of provisions in Kentucky will make it economical to build boats in the west and send them downriver with cargo. Duck cloth produced in the west “would become the Staple article for exportation, as all travellers agree there is no such country as Kentucky for Hemp.” A small cotton factory would perform the same role in Tennessee. Development of these factories could “operate in the same manner as bounties, which wise Legislatures have ever pursued.” The writer concludes by saying that he has given these “hints” to put them “in abler hands than mine. I have done what I conceived to be the duty of a Citizen and shall make no apology—I will only observe that a late author of considerable repute, remarks that the man who first brought the seed of Potatoes & Red Clover into Europe, or made one spear of grass grow where it did not before, rendered more essential service to man than all the prime ministers that ever existed.”
            